ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 1 March 2021 has been entered and considered. Claims 1, 8, and 15 have been amended. Claims 1, 5, 8, 12, 15, and 19 are further amended herein by way of Examiner’s Amendment below. Claims 1-20, all the claims pending in the application, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Greg Threadgill (Reg. No. 63,578), on 22 March 2021.
The application has been amended as follows: 


a memory to store instructions; and 
a processor to execute the instructions to implement at least: 
a prostate assessor to evaluate a volume and density of a prostate gland in an image of a patient using distances deposited on the image to determine a prostate specific antigen level for the prostate gland; 
a lesion assessor to segment a lesion on the prostate gland in the image by depositing an ellipse register the image including the deposited ellipse and a prostate sector map, wherein the lesion assessor is to automatically select one or more sectors corresponding to the ellipse automatically selected sectors corresponding to a position of the ellipse in the registered prostate sector map, the prostate sector map comprising at least one of an axial plane, a sagittal plane, or a coronal plane, and wherein the lesion assessor is to determine a score representing an analysis of the segmented lesion; and 
an outcome generator to generate an assessment of prostate gland health based on the prostate-specific antigen level, the score representing [[and]] the analysis of the segmented lesion, the prostate specific antigen level, the automatically selected one or more sectors, and the analysis of the segmented lesion applied to a machine learning model to generate a value for the assessment of prostate gland health.  

2. (Original) The apparatus of claim 1, wherein the lesion assessor is to analyze the lesion using a plurality of scores to form a global score to classify the lesion.  

3. (Original) The apparatus of claim 1, wherein the prostate assessor is to evaluate the volume and density of the prostate gland by segmenting and modeling the image using a deep learning network model.  

4. (Original) The apparatus of claim 1, wherein the lesion assessor is to analyze the lesion by segmenting and modeling the image using a deep learning network model.  

5. (Currently Amended) The apparatus of claim 1, wherein the lesion assessor is to overlay the ellipse the automatic selection of the one or more sectors underneath the ellipse in the image.  

6 (Original) The apparatus of claim 1, wherein the image includes a three- dimensional volume.  

7. (Original) The apparatus of claim 1, wherein the prostate assessor is to model the prostate gland with a digital twin.  



evaluate a volume and density of a prostate gland in an image of a patient using distances deposited on the image to determine a prostate-specific antigen level for the prostate gland; 
segment a lesion on the prostate gland in the image by depositing an ellipse 
register the image including the deposited ellipse and a prostate sector map, 
automatically select one or more sectors corresponding to the ellipse automatically selected sectors corresponding to a position of the ellipse in the registered prostate sector map, the prostate sector map comprising at least one of an axial plane, a sagittal plane, or a coronal plane; 
determine a score representing an analysis of the segmented lesion; and 
generate an assessment of prostate gland health based on the prostate-specific antigen level, the score representing [[and]] the analysis of the segmented lesion, the prostate-specific antigen level, the automatically selected one or more sectors, and the analysis of the segmented lesion applied to a machine learning model to generate a value for the assessment of prostate gland health.  

9. (Original) The computer-readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to analyze the lesion using a plurality of scores to form a global score to classify the lesion.  



11. (Original) The computer-readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to analyze the lesion by segmenting and modeling the image using a deep learning network model.  

12. (Currently Amended) The computer-readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to on the lesion to trigger the automatic selection of the one or more sectors underneath the ellipse in the image.  

13. (Original) The computer-readable storage medium of claim 8, wherein the image includes a three-dimensional volume.  

14. (Original) The computer-readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to model the prostate gland with a digital twin.  



evaluating, with at least one processor, a volume and density of a prostate gland in an image of a patient using distances deposited on the image to determine a prostate specific antigen level for the prostate gland; 
segmenting, with the at least one processor, a lesion on the prostate gland in the image by depositing an ellipse ; 
registering the image including the deposited ellipse and a prostate sector map,
automatically selecting one or more sectors corresponding to the ellipse corresponding to a position of the ellipse in the registered prostate sector map, the prostate sector map comprising at least one of an axial plane, a sagittal plane, or a coronal plane; 
determining a score representing an analysis of the segmented lesion; and 
generating, with the at least one processor, an assessment of prostate gland health based on the prostate-specific antigen level, the score representing [[and]] the analysis of the segmented lesion, the prostate specific antigen level, the automatically selected one or more sectors, and the analysis of the segmented lesion applied to a machine learning model to generate a value for the assessment of prostate gland health.  

16. (Original) The method of claim 15, wherein analyzing the lesion includes analyzing the legion using a plurality of scores to form a global score to classify the lesion.  



18. (Original) The method of claim 15, wherein analyzing the lesion includes analyzing the lesion by segmenting and modeling the image using a deep learning network model.  

19. (Currently Amended) The method of claim 15, further including ing [[of]] the ellipse on the lesion to trigger the automatic selection of the one or more sectors underneath the ellipse in the image.  

20. (Original) The method of claim 15, wherein the image includes a three- dimensional volume.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 8, and 15 recites, in some variation: evaluating, with at least one processor, a volume and density of a prostate gland in an image of a patient using distances deposited on the image to determine a prostate specific antigen level for the prostate gland; segmenting, with the at least one processor, a lesion on the prostate gland in the image by depositing an ellipse on the lesion in the image; registering the image including the deposited ellipse and a prostate sector map, automatically selecting one or more sectors corresponding to the ellipse on the segmented lesion, the one or more sectors corresponding to a position of the ellipse in the registered prostate sector map, the prostate sector map comprising at least one of an axial plane, a sagittal plane, or a coronal plane; determining a score representing an analysis of the segmented lesion; and generating, with the at least one processor, an assessment of prostate gland health based on the prostate-specific antigen level, the score representing the analysis of the segmented lesion, the prostate specific antigen level, the automatically selected one or more sectors, and the analysis of the segmented lesion applied to a machine learning model to generate a value for the assessment of prostate gland health. The cited art of record does not teach or suggest such a combination of features. 
Donovan is directed to predicting the occurrence of a medical condition in the prostate using a predictive model. Donovan discloses determining prostate-specific antigen PSA level of the prostate for use in the predictive model, analyzing a prostate lesion in the image to calculate a Gleason score for the lesion, and using the predictive model to assess prostate cancer progression based on the PSA level and tumor analysis. 

Peng, like Donovan, is directed to assessing prostate cancer using PSA. Peng discloses that the PSA is determined by evaluating volume of the prostate using calculated distances in MR images and estimating PSA density to calculate volume-adjusted PSA density.
However, even if combined with Donovan, Peng does not teach or suggest that the lesion is segmented by depositing an ellipse on the lesion in the image, as recited in the independent claims. The combination of Donovan and Peng also fails to teach or suggest registering the image including the deposited ellipse and a prostate sector map, automatically selecting one or more sectors corresponding to the ellipse on the segmented lesion, the one or more sectors corresponding to a position of the ellipse in the registered prostate sector map, the prostate sector map comprising at least one of an axial plane, a sagittal plane, or a coronal plane, or that an assessment of prostate gland health is based on the automatically selected one or more sectors, as required by the independent claims.

Choi (U.S. Patent Application Publication No. 2018/0024995) discloses extracting a lesion image from a medical image and registering the lesion image to a body map for performing diagnosis. 
However, even if combined with the above references, such a combination of Donovan, Peng, and Sharbell, and Choi would not teach or suggest automatically selecting one or more sectors corresponding to the ellipse on the segmented lesion, the one or more sectors corresponding to a position of the ellipse in the registered prostate sector map, the prostate sector map comprising at least one of an axial plane, a sagittal plane, or a coronal plane, or that an assessment of prostate gland health is based on the automatically selected one or more sectors, as required by the independent claims. The remaining cited art of record does not cure these deficiencies. 
	Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 8, and 15, these claims are allowed. Claims 2-7 are allowed by virtue of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SEAN M CONNER/Primary Examiner, Art Unit 2663